Citation Nr: 0313295	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  95-23 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran has been certified as having had active service 
from November 1966 to November 1968. 

An historical review of the record shows that in an April 
1984 decision the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a chronic acquired 
psychiatric disorder including PTSD.  The Board held that 
schizophrenia was not manifested until many years postservice 
and PTSD was not shown.

In August 1989, the Board held that evidence received and 
considered subsequent to the April 1984 decision did not 
provide a new factual basis nor establish that an acquired 
psychiatric disorder was present in service, that a psychosis 
was manifested within one year thereafter, or that the 
veteran had PTSD resulting from his military service.

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder to include PTSD.

In April 1997 the Board determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder to include PTSD.

The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (CAVC).

The CAVC affirmed the Board's decision disallowing the 
reopening of the PTSD claim.

Further, the CAVC vacated and remanded the claim with regard 
to whether new and material evidence had been submitted to 
reopen a claim of entitlement to service-connection for an 
acquired psychiatric disorder other than PTSD.

In May 2000, the Board reopened the claim of entitlement to 
service connection for a chronic psychiatric disorder other 
than PTSD, and denied entitlement to service connection for a 
chronic acquired psychiatric disorder other than PTSD as not 
well-grounded.

The veteran filed an appeal with the CAVC.

While the case was pending at the CAVC, the VA Office of the 
General Counsel and the veteran's representative essentially 
requested that the CAVC vacate the May 2000 decision in part, 
dismissing the issue of whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, and vacating the issue of entitlement to service-
connection for an acquired psychiatric disorder other than 
PTSD.  

The CAVC granted the request in December 2000, and remanded 
the case to the Board for compliance with the directives that 
were specified by the CAVC.

Accordingly, the Board's jurisdiction is limited to the issue 
as stated on the title page.

In April 2001 the Board remanded this case for additional 
development including consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Following completion of the development the 
case was returned to the Board for appellate consideration.  

In May 2002 the Board undertook additional development of the 
issue on appeal pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

An April 2003 VA psychiatric examination report with 
pertinent opinion was obtained with respect to the claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder other than PTSD.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2) because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration.  The CAFC held that this is contrary 
to the requirement of 38 U.S.C. § 7104(a).   

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a) " and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

The Board may proceed with appellate consideration of the 
issue of entitlement to service connection for a chronic 
acquired psychiatric disorder other than PTSD in light of the 
favorable decision cited below.  See 38 C.F.R. § 20.1304; 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The probative and competent medical evidence establishes a 
link between the onset of chronic paranoid schizophrenia and 
the veteran's active service.  


CONCLUSION OF LAW

Chronic paranoid schizophrenia was incurred in active 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(b)(d)(2002). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An historical review of the record shows that the available 
service medical records including treatment records through 
the Ireland Army Hospital at Fort Knox are silent for any 
complaints or treatment related to a diagnosed psychiatric 
disorder or associated symptoms in service.

A June 12, 1968 clinical entry shows "EM seen this date at 
MHCS by SW/SP."

An October 1968 separation physical examination report 
reveals a normal psychiatric examination.  However, a report 
of medical history completed at that time shows that the 
veteran checked both "yes" and "no" as to whether he had a 
history of nervous trouble and whether he had a history of 
depression or excessive worry.

On his initial claim for compensation for a nervous disorder 
filed in September 1974, the veteran reported that he had had 
problems with mental illness since some time in service; that 
he had treatment for mental illness at Fort Knox, Kentucky 
while he was assigned to Special Troops, Company B, United 
States Army.  He also noted having treatment through a state 
hospital in July and August 1974.

A July 1974 report, from the veteran's hospitalization at 
Terrell State Hospital for psychiatric evaluation, revealed a 
diagnosis of paranoid type schizophrenia.

VA outpatient treatment records were subsequently acquired, 
dated between August 1973 and July 1975, showing that the 
veteran was receiving treatment for paranoid schizophrenia.

A private physician, BCM, MD, reported in a statement dated 
August 27, 1982, that he had evaluated the veteran in his 
office on August 20, 1982 at which time he related a history 
of a nervous disorder (paranoid schizophrenia) which had 
required treatment and institutional care since his discharge 
from service.  

The physician noted that his first exposure to the veteran's 
problem was in the late '60's, at which time psychiatric 
evaluation and management were recommended.  It was indicated 
that he had denied any psychological impairment prior to his 
service experience. 

The physician noted that it was his understanding that he 
desired to establish this as a service-connected disability.  
The physician noted that he could not deny such a 
possibility.

The veteran and his mother provided testimony at a hearing 
held at the RO in June 1983 before a Hearing Panel, of which 
a transcript (T.) is of record.  The veteran reported that 
while he was on active duty he was treated for nervous 
problems at East Dallas Clinic, by Dr. M, a civilian doctor.  
T-1.

He also reported having had treatment for nervous problems at 
the Fort Knox, Kentucky Mental Hygiene Clinic around Veterans 
day in 1967.  T-2.  The veteran's mother reported talking to 
Dr. M about the veteran's psychiatric behavior while he was 
in service.  T-5.  

It was noted that he had reported two incidents of treatment 
for nervous problems in service, one by a civilian doctor and 
the other at the Mental Hygiene Clinic at Fort Knox, 
Kentucky.  T-7.

The veteran stated that following service separation he had a 
nervous breakdown in 1973.  T-8, 9.  Prior to that time he 
reported working for the post office as a mail handler since 
service separation in 1968.  T-9.  He testified that between 
separation from service and his breakdown in 1973, he was 
given medication for sleeping problems.  T-9.  

He described being discharged on disability from the postal 
service for nerves.  T-11.  He reported that Dr. W at the VA 
hospital filled out his retirement papers in 1973.  T-11.  He 
indicated that while working for the post office in the late 
1960's, he was prescribed sleeping pills by Dr. L. 

Pursuant to Board development of the issue on appeal, an 
April 2003 special VA psychiatric examination report with 
nexus opinion was obtained.  It was noted that following a 
comprehensive review of the veteran's claims file and the 
examination findings, the medical specialist opined that the 
veteran's chronic paranoid schizophrenia had had its onset in 
service.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

If the disorder is a psychosis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain  
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duty to Assist 

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see  generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified 
as 38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

During the pendency of the veteran's claim, the United States 
Court of Appeals for the Federal Circuit (CAFC) overturned 
and vacated some parts of the development regulations.  See 
Disabled American Veterans et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  Importantly, any deficiencies which may exist in VA 's 
duties to notify and to assist constitute harmless error in 
light of the full grant of benefits as discussed below.


Service Connection

The first of the three requirements to prevail in a claim of 
service connection is that the veteran have the claimed 
disability.  See Hickson, supra.  The evidentiary record 
shows he has been diagnosed with chronic paranoid 
schizophrenia.

The next requirement is that there be medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.  The veteran's service 
medical records show that he was seen at a mental health 
clinic.  

Most importantly of all, the third requirement for prevailing 
on a claim of service connection is that there be medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson, 
supra.

There is probative and competent medical evidence of record 
consisting of an April 2003 VA psychiatric examination report 
with medical opinion supporting an etiologic link or nexus 
between the onset of chronic paranoid schizophrenia and the 
veteran's active service, thereby warranting entitlement to a 
grant of service connection.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303; Hickson, supra.


ORDER

Entitlement to service connection for chronic paranoid 
schizophrenia is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

